Exhibit 10.1

EXECUTION VERSION

This AMENDMENT NO. 5, dated as of March 17, 2016 (this “Amendment”), among OCI
BEAUMONT LLC, a Texas limited liability company (the “Borrower”), OCI PARTNERS
LP, a Delaware limited partnership (the “MLP”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors, the
“Administrative Agent”), and BANK OF AMERICA, N.A., as a Lender, amends that
certain Revolving Credit Agreement dated as of April 4, 2014 (as amended by
Amendment No. 1 dated as of June 13, 2014, Amendment No. 2 dated as of March 12,
2015, Amendment No. 3 and Waiver dated as of October 16, 2015 and Amendment
No. 4 dated as of March 11, 2016 and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), entered into
among the Borrower, the MLP, the institutions from time to time party thereto as
Lenders (the “Lenders”), the Administrative Agent and the other agents and
arrangers named therein. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 13.12(a) of the Credit Agreement, the Credit
Agreement and any other Credit Document may be amended, supplemented or modified
with the consent of the Credit Parties and the Required Lenders;

WHEREAS, the Credit Parties, the Administrative Agent and Bank of America, N.A.,
as Lender (the “Consenting Lender”) desire to the amend the Credit Agreement on
the terms set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement. Effective as of the Amendment
No. 5 Effective Date (as defined below), the Credit Agreement is hereby amended
as follows:

(a) The following definition is added in alphabetical order to Section 1.01
thereof:

““Minimum Liquidity Amount” shall mean, at any date of determination, the sum of
(i) the amount of unrestricted cash and Cash Equivalents (in each case, free and
clear of all Liens, other than nonconsensual Liens permitted by Section 10.01 of
the Credit Agreement and Liens created under any Credit Document or the Existing
Term Loan Credit Agreement) included on the consolidated balance sheet of the
Borrower and its Subsidiaries as of such date and (ii) the aggregate undrawn
amount of the Revolving Commitments that is available for borrowing on such
date.

(b) The definition of “Applicable Commitment Fee Percentage” in Section 1.01 of
the Credit Agreement is hereby amended and restated as follows:

““Applicable Commitment Fee Percentage” shall mean a percentage per annum equal
to 1.40%.”

(c) The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

““Applicable Margin” shall mean a percentage per annum equal to, in the case of
Loans maintained as (a) Base Rate Loans, 2.50% and (b) LIBO Rate Loans, 3.50%.”



--------------------------------------------------------------------------------

(d) The definition of “Clean-up Date” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

““Clean-up Date” shall mean the last Business Day of each fiscal quarter in each
fiscal year of the Borrower, commencing September 30, 2016.”

(e) The definition of “Revolving Loan Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Revolving Loan Maturity Date” shall mean March 31, 2017.”

(f) Section 5.02(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“On each Clean-up Date, the Borrower shall prepay in full all Revolving Loans
outstanding on such date; provided that with respect to the Clean-up Date
occurring on September 30, 2016, the Borrower shall only be required to prepay
an amount of Revolving Loans such that no more than $20,000,000 in aggregate
principal amount of Revolving Loans remain outstanding on such Clean-up Date
after giving effect to such prepayment.”

(g) Section 11.01 is hereby amended to delete “or” and insert “,” immediately
before clause (ii), and insert the following immediately following clause (ii):

“or (iii) shall fail to prepay the Revolving Loans in such amount required by
Section 5.02(b) on any Clean-up Date”

(h) Section 10.11(a) is hereby amended and restated in its entirety as follows:

(a) The Borrower will not permit the Consolidated Senior Secured Net Leverage
Ratio on the last day of any fiscal quarter in the table below to exceed the
ratio set forth opposite such period in the table below:

 

Fiscal Quarter

   Maximum Consolidated Senior
Secured Net Leverage Ratio  

June 30, 2016

     4.25:1.00   

September 30, 2016

     4.75:1.00   

December 31, 2016

     5.00:1.00   

(i) Section 10.11(b) is hereby amended and restated in its entirety as follows:

(b) The Borrower will not permit the Consolidated Interest Coverage Ratio on the
last day of any fiscal quarter in the table below to be less than the ratio set
forth opposite such period in the table below:

 

Fiscal Quarter

   Minimum Consolidated Interest
Coverage Ratio  

June 30, 2016

     3.00:1.00   

September 30, 2016

     2.50:1.00   

December 31, 2016

     2.50:1.00   

 

-2-



--------------------------------------------------------------------------------

(j) The following is added as Section 10.11(c) of the Credit Agreement:

The Borrower will not permit the Minimum Liquidity Amount on the last day of any
fiscal quarter in the table below to be less than the amount set forth opposite
such period in the table below:

 

Fiscal Quarter

   Minimum Liquidity Amount  

June 30, 2016

   $ 15,000,000   

September 30, 2016

   $ 20,000,000   

December 31, 2016

   $ 40,000,000   

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment No. 5 Effective
Date”, which date is March 17, 2016) when each of the following conditions shall
have been satisfied:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by (A) the Borrower, (B) the MLP, (C) the Consenting
Lender and (D) the Administrative Agent.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion from Latham & Watkins LLP, special New York counsel to the
Credit Parties, dated as of the Amendment No. 5 Effective Date and addressed to
the Administrative Agent and the Consenting Lender, in form and substance
reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received (i) certificates of good
standing (to the extent such concept exists) from the applicable secretary of
state of the state of organization of each Credit Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Credit Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and (ii) a certificate, dated as of the Amendment
No. 5 Effective Date, signed by a Responsible Officer of the Borrower,
confirming satisfaction of the conditions set forth in Sections 2(e) and (f) of
this Amendment.

(d) Payment by the Borrower of all reasonable fees and expenses due to the
Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Arranger”), including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Cahill Gordon &
Reindel LLP, counsel to the Administrative Agent).

(e) The representations and warranties of the Borrower and each other Credit
Party contained in Section 8 of the Credit Agreement (as amended hereby) or any
other Credit Document shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) on and as of the Amendment No. 5 Effective Date, except to the

 

-3-



--------------------------------------------------------------------------------

extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date.

(f) After giving effect to this Amendment, no Default or Event of Default
exists, or would result from the effectiveness of this Amendment.

(g) With respect to any parcel of improved Mortgaged Property, a completed
“Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each applicable
Credit Party) together with a copy of, or certificate as to coverage under, and
a declaration page relating to, the insurance policies required by Section 9.03
of the Credit Agreement (including, without limitation, flood insurance
policies) and the applicable provisions of the Security Documents, each of which
(i) shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payee or mortgagee endorsement (as applicable), (ii) shall name
the Collateral Agent, on behalf of the Guaranteed Creditors, as additional
insured, (iii) in the case of flood insurance, shall (a) identify the address of
each property located in a special flood hazard zone, (b) indicate the
applicable flood zone designation, the flood insurance coverage for buildings
and contents and the deductible relating thereto and (c) provide that the
insurer will give the Collateral Agent 45 days’ written notice of cancellation
or non-renewal if permitted by applicable law and (iv) shall be otherwise in
form and substance satisfactory to the Administrative Agent.

SECTION 3. Post-Closing Actions. Within 30 days after the Amendment No. 5
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrower will take, or shall cause the applicable Credit
Party to take any actions deemed reasonably advisable by the Administrative
Agent or Collateral Agent due to this Amendment to preserve or continue the
perfection and priority of liens and security interests granted under the
Mortgage to the Collateral Agent for the benefit of the Guaranteed Creditors
securing the Obligations, including without limitation mortgage amendments,
opinions of counsel and title endorsements, to the extent available.

SECTION 4. Representations and Warranties: On and as of the Amendment No. 5
Effective Date, after giving effect to this Amendment, each Credit Party
represents and warrants as follows:

(a) Each Credit Party (i) is a duly organized and validly existing corporation,
partnership, or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate
or limited liability company power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

(b) Each Credit Party has the corporate, partnership or limited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of this Amendment and has taken all necessary
corporate, partnership or limited liability company action, as the case may be,
to authorize the execution, delivery and performance by it of this Amendment.
Each Credit Party has duly executed and delivered this Amendment, and this
Amendment constitutes its legal, valid and binding obligation enforceable in
accordance with its

 

-4-



--------------------------------------------------------------------------------

terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

(c) Neither the execution, delivery or performance by any Credit Party of this
Amendment, nor compliance by it with the terms and provisions thereof, (i) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the property or assets
of any Credit Party pursuant to the terms of, any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any Credit Party is a party or by
which it or any of its property or assets is bound or to which it may be subject
(except, in the case of preceding clauses (i) and (ii), other than in the case
of any contravention, breach, default and/or conflict, that would not reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Subsidiaries.

(d) The execution, delivery, performance or effectiveness of this Amendment will
not (i) impair the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document, and such Liens continue unimpaired with the
same priority to secure repayment of all of the applicable Obligations, whether
heretofore or hereafter incurred, or (ii) require that any new filings be made
or other action taken to perfect or to maintain the perfection of such Liens.

SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Credit
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. As of the Amendment No. 5 Effective Date,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import, and each reference in the other
Credit Documents to the Credit Agreement (including, without limitation, by
means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement as amended hereby, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument. This Amendment shall constitute a Credit Document.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

SECTION 7. Acknowledgement and Affirmation. Each Credit Party party hereto
hereby expressly acknowledges, (i) all of its obligations under the MLP
Guaranty, the Subsidiaries Guaranty, the Security Agreement and the other
Security Documents to which it is a party are reaffirmed and remain in full
force and effect on a continuous basis, (ii) its grant of security interests
pursuant to the Security Agreement and the other Security Documents are
reaffirmed and remain in full force and effect after giving effect to this
Amendment, (iii) the Obligations include, among other things and without
limitation,

 

-5-



--------------------------------------------------------------------------------

the due and punctual payment of the principal of, interest on, and premium (if
any) on, the Loans and (iv) except as expressly set forth herein, the execution
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or Lenders, constitute a waiver of any provision of any
of the Credit Documents or serve to effect a novation of the Obligations.

SECTION 8. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN THE
CREDIT AGREEMENT OR THE SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 9. Headings Descriptive. The headings of the several Sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.

[SIGNATURE PAGES FOLLOW]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

OCI BEAUMONT LLC By:  

/s/ Frank Bakker

  Name:   Frank Bakker   Title:   President OCI PARTNERS LP By:   OCI GP LLC, as
its General Partner By:  

/s/ Frank Bakker

  Name:   Frank Bakker   Title:   President and Chief Executive Officer

 

[OCI – Revolving Credit Facility Amendment No. 5]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Patrick Devitt

  Name:   Patrick Devitt   Title:   Vice President

 

[OCI – Revolving Credit Facility Amendment No. 5]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Lindsay Kim

  Name:   Lindsay Kim   Title:   Vice President

 

[OCI – Revolving Credit Facility Amendment No. 5]